
	
		II
		111th CONGRESS
		1st Session
		S. 1515
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2009
			Ms. Murkowski introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend the Hydrographic Services Improvement Act of
		  1998 to authorize funds to acquire hydrographic data and provide hydrographic
		  services specific to the Arctic for safe navigation, delineating the United
		  States extended continental shelf, and the monitoring and description of
		  coastal changes.
	
	
		1.Authorization of
			 appropriationsSection 306 of
			 the Hydrographic Services Improvement Act of 1998 (33 U.S.C. 892d) is amended
			 by adding at the end the following new paragraphs:
			
				(7)To acquire
				hydrographic data, provide hydrographic services, and conduct coastal change
				analyses necessary to ensure safe navigation, and to improve the management of
				coastal change in the Arctic, $10,000,000 for each of fiscal years 2011 and
				2012.
				(8)To acquire hydrographic data and provide
				hydrographic services in the Arctic necessary to delineate the United States
				extended continental shelf, $5,000,000 for each of fiscal years 2011 and
				2012.
				.
		
